Citation Nr: 1747944	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-14 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to March 1972.  Service in the Republic of Vietnam is indicated by the record.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

In July 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In November 2016, the Board remanded the Veteran's claim for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his peripheral neuropathy is related to his military service, to include as due to his exposure to Agent Orange during his Vietnam service.  Furthermore, he asserts that he experienced symptoms of peripheral neuropathy, such as burning, numbness, pain, and tingling in his lower extremities in and since service. 

The Veteran's service records indicate that he served in the Republic of Vietnam.  Thus, Agent Orange exposure is conceded based on the circumstances of the Veteran's military service.  See 38 U.S.C.A. § 1116(f) (West 2014)

Peripheral neuropathy, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, presumptive service connection provisions under 38 C.F.R. § 3.303 (b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The claims file contains a July 1976 VA examination report related to other disabilities, which reflects that the Veteran complained of pain in his left leg.

Pursuant to the November 2016 Board remand, in February 2017, the Veteran was afforded an examination.  The February 2017 VA examiner diagnosed peripheral neuropathy of the bilateral lower extremities and opined that it was less likely than not related to his military service.  The VA examiner reasoned that although the Veteran reported symptoms of burning of the feet during service, his service treatment records (STRs) are absent foot symptoms.  Furthermore, the examiner stated that the Veteran was not diagnosed with peripheral neuropathy until 1990 and the first notation of treatment for peripheral neuropathy was in 2009.  As to the July 1976 VA examination report, the examiner found that the treatment was related to the knee rather than foot symptoms. 

The Board finds that the VA examiner's rationale is flawed for two reasons.  First, the VA examiner did not address whether the Veteran's peripheral neuropathy is related to his conceded Agent Orange exposure.  Second, the examiner's rationale was based on the absence of a medical diagnosis of peripheral neuropathy during and following the Veteran's military service.  To this end, although the VA examiner noted, but did not address, the Veteran's competent, credible report of a burning sensation of the feet since service, but rather predicated his opinion on the absence of documentation symptoms in service and immediately following service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  

Therefore, the Board finds that a remand is necessary to obtain a medical opinion to address the etiology of the Veteran's peripheral neuropathy.

Accordingly, the claim is REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records.

2.  Then, obtain an opinion from a qualified VA physician to determine the etiology of the Veteran's peripheral neuropathy.  The claims file, including a copy of this remand, must be made available to the physician.

The physician should opine whether it is as least as likely as not (50 percent probability or more) that the current peripheral neuropathy had its onset during service or was otherwise causally or etiologically related to service, to include any symptoms manifested during service or presumed exposure to Agent Orange (i.e., herbicide agents) during service. 

In answering this question, the physician should not use as a basis for his/her opinion the fact that peripheral neuropathy (other than early onset peripheral neuropathy) is not on the list of diseases presumed service connected in veterans exposed to Agent Orange.

The physician should also consider the Veteran's statements that he experienced symptoms of burning, numbness, pain, and tingling during his military service and after service, which included service in Vietnam through October 1968, to be credible.  The physician should also address the July 1976 VA examination in which the Veteran complained of left leg pain.

A complete rationale should accompany any opinion provided.

The physician is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

3.  Thereafter, adjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


